LOGO [g158796g06g70.jpg]   Exhibit 10.37

Identive Group 1900 Carnegie Ave., Bldg. B Santa Ana, CA 92705 USA

December 7, 2010

Mr. Felix Marx

Inge-Morath-Strasse 42h,

8045 Graz-Andritz,

Austria

Dear Felix:

Pursuant to paragraph 4(b) of the Employment Agreement, dated as of February 28,
2010, with effect from March 1, 2010, as amended by that certain Amendment to
Employment Agreement, dated as of August 23, 2010 (the “Employment Agreement”),
Identive Group, Inc. (the “Company”) and you (“You” or the “Executive”) hereby
mutually agree to the termination of such Employment Agreement with effect from
December 31, 2010 (the “Effective Date”).

1. Settlement.

(a) In consideration for your execution of this Letter Agreement and your
compliance with the promises and obligations set forth herein, the Company has
agreed to pay You a lump sum of €250,000, less customary payroll, withholding
and other taxes as may be required under German law, on or prior to the
Effective Date, in full and final settlement of any and all amounts due to You
(i) under the Employment Agreement, including, but not limited to, paragraph 2,
paragraph 3(a) and (d), and paragraph 4, (ii) pursuant to the
previously-approved grant to You of 180,000 shares of the Company’s common stock
under the 2010 Bonus and Incentive Plan in recognition of your efforts in
connection with the consummation of the acquisition of Bluehill-ID AG, which
grant has been heretofore deferred at your request, and (iii) any claimsYou may
now have or in the future may have against the Company, its directors, officers,
employees, affiliates or agents. As more specfically provided in paragraph 3
below, You agree to hereby waive and forever relinquish any right or entitlement
to any and all amounts to which You may be entitled in connection with the
matters set forth in clauses (i), (ii) and (iii) of the preceding sentence in
the absence of this Letter Agreement or otherwise.

(b) The Company agrees that You are not required to repay, nor will any
deduction or offset be made by the Company with respect to, the Break-up Fee (as
defined in the Employment Agreement) previously paid to you pursuant to
paragraph 2(d) of the Employment Agreement.

(c) For the avoidance of doubt, all benefits to which You are entitled under
paragraph 3(b), (c) and (e) of the Employment Agreement will continue until the
Effective Date and will terminate upon the close of business on such date. Any
requests by You for reimbursement of business expenses incurred prior to the
Effective Date must be received by the Company no later than January 10, 2011 or
shall be thereafter be deemed waived.

 

Identive Group   T +1 949 250 8888 1900 Carnegie Ave., Bldg. B   F +1 949 250
7263 Santa Ana, CA 92705   info@identive-group.com USA   www.identive-group.com

 

   Company  ASA BOS 46,694,847v2 12-6-10    Executive  FM 



--------------------------------------------------------------------------------

Felix Marx

December 7, 2010

Page 2 of 5

 

2. Consulting Agreement. The Company agrees to negotiate in good faith with You
mutually agreeable terms and conditions relating to the provision by You of
certain consulting and advisory services to the Company, such services to be
performed during 2011 at the rate of €25,000 per month with a minimum term of
four (4) months.

3. Waiver and Release. You, of your own free will, voluntarily waive, release
and forever discharge the Company, and all of its shareholders, officers,
directors, insurers, agents and employees, both in their official and individual
capacities, and all of the Company’s affiliates, subsidiaries, divisions,
predecessors, successors, and assigns (all of whom who are collectively referred
to in this Agreement as the “Released Parties”) of and from any and all actions
or causes of action, suits, grievances, claims, benefits, vacation and sick pay,
debts, charges, complaints, commissions, bonuses, stock options or share awards,
wages, salary, equity, contracts (whether oral or written, express or implied
from any source), and promises whatsoever, in law or equity, which You, or your
heirs, executors, administrators, successors and assigns, may have, or may have
knowledge of or may be charged with knowledge of, as of the date of this Letter
Agreement for, upon, or by reason of any matter, cause or thing whatsoever
including, but not limited to, any and all matters arising out of your
employment by the Company or the cessation of said employment and including, but
not limited to, any and all claims You have or may have relating to, or arising
out of your employment by the Company, or any claimYou may have for breach of
any agreements, including the Employment Agreement, arising out of or relating
to your employment, or that You have been wrongfully terminated by the Company,
including any claim for harassment or discrimination, discharge in violation of
public policy and/or violation of any foreign, state and/or federal law,
regulation or ordinance and/or public policy, contract, tort, or anything having
any bearing whatsoever on your compensation, terms and conditions of employment
and or cessation of your employment with the company which You ever had, now
have or may have as of the date of the execution of this Letter Agreement.

You acknowledge the existence of and, with respect to the releases given in the
above paragraph, expressly waive and relinquish any and all rights and benefits
You have or may have under California Civil Code, Section 1542, or any
comparable provision under applicable law, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

You acknowledge that You are aware that You may hereafter discover facts
different from or in addition to those which You now know or believe to be true
with respect to the matters released herein, and agree that the releases so
given above shall be and remain in effect as a full and complete release of the
respective claims, notwithstanding any such different or additional facts.

 

Identive Group    Company  ASA BOS 46,694,847v2 12-6-10    Executive  FM 



--------------------------------------------------------------------------------

Felix Marx

December 7, 2010

Page 3 of 5

 

4. Confidentiality. You agree that the existence, terms and conditions of this
Letter Agreement are fully confidential and may not be disclosed by You to any
other person or entity except as may be required by law (including in response
to regulatory, judicial, administrative, or other governmental inquiry or
process), or to an immediate family member, or your accountant, attorney or
personal or financial advisor. You acknowledge and agree that the Company may
issue a press release in connection with the severance of your relationship with
the Company and You agree to cooperate with the Company in the preparation and
issuance thereof.

Nothing herein shall limit your right under applicable law to provide truthful
information to regulatory, judicial, administrative or other governmental
authorities, including participation in any investigation or proceeding
conducted by federal, state, foreign or local authorities. Notwithstanding the
foregoing, You agree to waive your right to recover monetary damages in any
charge, complaint, or lawsuit filed by You or by anyone else on your behalf.
Nothing herein shall limit your right to describe to your prospective employer,
on a need to know basis, any limitations applicable to You regarding
confidentiality.

5. Confidential Information; Non-Competition and Non-Solicitation. You
acknowledge and agreed to be bound by your continuing performance obligations to
the Company through the Effect Date as well as your continuing obligations from
and after the Effective Date contained under paragraphs 5 and 6 of the
Employment Agreement relating to the treatment of the Company’s confidential
information, return of Company property, and non-solicitation. You further agree
that for and during the 12-month period beginning on the Effective Date and
ending December 31, 2011, You shall not engage in or participate in any entity
in any industry that competes, directly or indirectly, with the businesses of
the Company or any of its subsidiaries or affiliates without the prior written
consent of the Company. You agree that the foregoing restrictions are
appropriate in duration and scope given your prior positions as a director and
executive officer of the Company. You further acknowledge and agree that a
breach of the covenants contained in such paragraphs may not be sufficiently
compensable by monetary damages and that therefore the Company party may pursue
all available equitable remedies, including injunctive relief.

6. Entire Agreement. This Letter Agreement contains the sole and entire
agreement and understanding between You and the Company with respect to the
entire subject matter hereof. No other agreement, oral or written, shall be
deemed to exist with or to bind either of the parties hereto with respect to the
entire subject matter hereof. This Letter Agreement supersedes any previous
negotiations, agreements and understandings concerning the subject matter of
this Letter Agreement. No provision hereof may be waived other than by a writing
signed by both parties hereto. Waiver of any one provision herein shall not be
deemed to be a waiver of any other provision herein. This Letter Agreement may
be modified or amended only by a written agreement executed by the parties
hereto.

7. Successors and Assigns. This Letter Agreement is personal to You and may not
be assigned by You. All payments and benefits to be provided to You pursuant to
paragraph 1 above shall be made to your estate in the event of your death prior
to the receipt thereof. The Company shall, however, have the absolute,
unfettered right to assign this Letter Agreement to a successor-in-

 

Identive Group    Company  ASA BOS 46,694,847v2 12-6-10    Executive  FM 



--------------------------------------------------------------------------------

Felix Marx

December 7, 2010

Page 4 of 5

 

interest to the Company and it shall inure to the benefit of and shall be
binding upon the predecessors, successors and assigns of Company. This Letter
Agreement is not intended to constitute a third-party beneficiary contract.

8. Severability. In the event that any of the terms or provisions of this Letter
Agreement are found to be legally unenforceable, then the remaining terms and
conditions shall nevertheless be fully enforceable without regard to any such
provision or terms that are found to be legally unenforceable.

9. Independent Counsel/Advisor. The Company has advised You to consult with
independent legal counsel, tax consultant or any advisor of your choosing prior
to executing this Letter Agreement. You acknowledge that You have had the
opportunity to do so and have consulted with legal counsel and all other counsel
or advisors as You have deemed necessary or appropriate. Each party acknowledges
and represents that it or he has entered into this Letter Agreement freely,
knowingly and without coercion and based on its or his judgment and not in
reliance upon any representation or promise made by any other party. The parties
hereto agree to bear their own costs and attorneys’ fees incurred in connection
with this Letter Agreement and the subject matter hereof.

10. Governing Law. The terms and provisions of this Agreement shall be
construed, interpreted and governed by the laws of the State of Delaware.

[Remainder of page intentionally left blank.]

 

Identive Group    Company  ASA BOS 46,694,847v2 12-6-10    Executive  FM 



--------------------------------------------------------------------------------

Felix Marx

December 7, 2010

Page 5 of 5

 

This Letter Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but each of which, together, shall be deemed to
constitute a single document.

Executed as of the date first set forth above.

 

Identive Group, Inc. BY:  

      /S/    AYMAN S. ASHOUR

Name:  Ayman S. Ashour

Agreed to this 7th day of December, 2010:

 

                /S/     FELIX MARX

                          Felix Marx

 

Identive Group    Company  ASA BOS 46,694,847v2 12-6-10    Executive  FM 